Citation Nr: 0703609	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a disability 
manifested by glucosuria.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a stomach disorder, 
to include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by hiccups, to include as secondary to an 
undiagnosed illness.

6.  Entitlement to an initial disability rating greater than 
10 percent for service-connected residuals of left wrist 
surgery.

7.  Entitlement to an initial compensable disability rating 
for service-connected right shoulder paresthesias.

8.  Entitlement to an initial compensable disability rating 
for service-connected postoperative residuals of left 
shoulder surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
November 1997, including service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
from RO decisions in 1999 which, in part, denied service 
connection for a thoracic spine disability; glucosuria; 
hypertension; a stomach disorder and hiccups, to include as 
secondary to an undiagnosed illness.  The RO also granted 
service connection for a left wrist disability, a right 
shoulder disability, and a left shoulder disability; and the 
veteran has appealed the assigned disability ratings for 
these disabilities. 

In September 2003, the veteran testified at a personal 
hearing over which a Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
veteran's claims file.  During the pendency of this appeal, 
the veteran was notified that the Veterans Law Judge who had 
conducted the hearing was no longer employed by the Board.  
In a response dated in December 2006, the veteran indicated 
that he did not wish to be scheduled for an additional 
hearing.

The issue of entitlement to service connection for a 
disability manifested by glucosuria is addressed in the 
REMAND portion of the decision below and is  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A cervical spine disability is manifested as a result of 
the veteran's period of active service.

2.  Hypertension has not been shown to have been incurred in 
or aggravated by service, nor was it manifested to a 
compensable degree within any relevant presumptive period.

3.  A stomach disorder has not been shown to be incurred in 
or aggravated by service, nor was it manifested to a 
compensable degree within any relevant presumptive period.

4.  Hiccups are  not shown to have caused a disability, nor 
has a disability manifested by hiccups been shown to have 
been incurred in or aggravated by service.  

5.  Residuals of left wrist surgery are manifested by normal 
active range of motion with no functional impairment.

6.  Right shoulder paresthesias are manifested by a burning 
sensation, dull pain, normal range of motion, and very mild 
weakness.

7.  Postoperative residuals of left shoulder surgery are 
manifested by a burning sensation, normal range of motion, 
and very mild weakness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  The criteria for entitlement to service connection on 
either a direct basis for a stomach disorder or as due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1117, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).

4.  The criteria for entitlement to service connection on 
either a direct basis for a disability manifested by hiccups 
or as due to an undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

5.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of left wrist surgery are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5010, 5215 (2006).

6.  The criteria for an initial compensable disability rating 
for right shoulder paresthesias are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5201 (2006).

7.  The criteria for an initial compensable disability rating 
for postoperative residuals of left shoulder surgery are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection and increased disability 
rating claims.  The RO sent the veteran letters in August 
2002 and April 2004 in which he was informed of what was 
required to substantiate his claims and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claims for service connection for 
hypertension, a stomach disorder, and a disability manifested 
by hiccups, and for an increased disability rating for the 
service-connected left wrist and bilateral spine disabilities 
were denied by the RO and are also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

As to the issue of service connection for a cervical spine 
disorder, the Board grants the veteran's claim herein.  The 
RO will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id. at 473.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in October 1998 and October 
2004.  These  examinations were thorough in nature, based 
upon a review of the veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).  Service connection for arthritis 
and cardiovascular-renal disease may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.317 (2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).



The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


Back Disorder

The veteran seeks entitlement to service connection for a 
back disorder claimed in March 1998 as a pulled back muscle 
related to an April 1991 incident.  A service medical record 
dated in April 1991 reveals that the veteran reported back 
pain.  He provided a history of right sided low back pain.  
The assessment was musculoligamentous back strain.

Subsequent to service, a VA examination report dated in 
October 1998 shows that the veteran denied any specific 
injury to his back.  However, he reported that while in 
service, he once experienced some upper to mid thoracic back 
pain as he arose from bed.  He described being subsequently 
treated several times for this discomfort, mainly with anti-
inflammatory medication.  The assessment was thoracic back 
strain.

A VA radiology report dated in December 1998 reveals that X-
rays of the cervical spine revealed an impression of 
degenerative changes of the 5-6 cervical intervertebral disk 
space.  A VA outpatient treatment record dated in March 2003 
reveals that, in pertinent part, the veteran reported 
continued symptoms associated with neck pain.




A private medical record from W. Y. Lu, M.D., dated in March 
2003, reveals that the veteran was said to spondylosis at C4-
5 and C5-6.  It was noted that while the veteran had been in 
service, he was involved with lifting radar packages often 
more than one hundred pounds, and that lifting them over his 
head multiple times required his tilting and craning his 
head.  Dr. Lu concluded that this may have been a 
contributing set of circumstances that led to his current 
situation.

A VA spine examination report dated in October 2004 reveals 
that the veteran's entire claims file was reviewed by the 
examiner in conjunction with conducting the examination.  The 
veteran reported a history of neck stiffness.  He added that 
he had been told while he was in the Air Force that he had a 
degenerative cervical disc disease particularly at C4-5 and 
C5-6.   He described pulling his neck muscles during his 
sleep in service, and of a stiff neck often since entering 
service in 1990.  

The examiner indicated that although the veteran reported a 
history of neck stiffness for several years during service, 
which was related to cervical degenerative disc disease, he 
had no significant impairment in his abilities or activities 
of daily living. There were no changes in his exam or losses 
in range of motion due to repetitive use, pain, weakness or 
incoordination.  However, the examiner reported that to the 
extent that the veteran had neck strain, such current neck 
complaints were related to his time served with the Air 
Force.

An additional VA spine examination report dated in October 
2004 shows that the veteran reiterated his previous account.  
X-rays revealed mild thoracic levoscoliosis, which was 
entirely asymptomatic, as there was no pain in his thoracic 
spine and had no history of trauma or other injury to the 
thoracic spine.  There were also no reported symptoms 
associated with the low back.  The examiner concluded that 
because his lower back symptoms began after service, they 
were more likely than not unrelated to Air Force activities. 

A private medical record from R. Masson, M.D., dated in 
November 2005, reveals that the veteran was said to be 
receiving ongoing medical treatment for back problems 
specifically associated with cervical spinal stenosis.  The 
diagnosis was  disc herniation at C4-5 and C5-6 with 
bilateral foraminal stenosis from moderate to severe.  Dr. 
Masson indicated that after review veteran's records, to 
include several VA records, it was as likely as not that his 
current condition of spinal stenosis began or was aggravated 
by military service.  

The veteran's available service records confirm that he had 
been treated in service for reported back pain which was 
assessed to be musculoligamentous back strain.  The post-
service medical records show that the veteran was treated 
intermittently for symptoms associated with back pain, 
primarily in the cervical spine area of the back.  The VA 
examiner in October 2004 concluded that it was as likely as 
not that the veteran's current neck symptoms were related to 
service, and Dr. Mason in November 2005 concurred with this 
assessment by concluding that it was as likely as not that 
the veteran's current spinal stenosis began or was aggravated 
by service.  The Board finds these opinions to be probative 
as they were apparently definitive and based upon a review of 
the veteran's claims file.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Service connection for a cervical spine disorder is 
warranted.





Hypertension

The veteran service medical records reveal that in January 
1997, the veteran was treated for reported chest pain.  The 
assessment was pericarditis due to a recent viral upper 
respiratory infection type illness.  An electrocardiogram 
(ECG) report revealed a normal sinus rhythm.

The veteran underwent numerous blood pressure readings during 
his period of active service.  Of those, there were five 
incidents wherein the results were elevated.  In January 
1990, the veteran's blood pressure was read to be 144/90.  
This was said to have been in conjunction with an upper 
respiratory infection.  In October 1991, his blood pressure 
was 138/90, read in conjunction with treatment for an upper 
respiratory infection and a right ankle sprain.  In September 
1993, his blood pressure was 140/92, read in conjunction with 
reported headaches.  In October 1995, his blood pressure was 
164/92, read in conjunction with treatment for a left wrist 
injury.  In January 1997, his blood pressure was 150/92 and 
144/98, read  in conjunction with reported chest pains.  
There was no diagnosis in service of hypertension.

Subsequent to service, a VA examination report dated in 
October 1998 reveals that the veteran reported a history of 
elevated blood pressure readings in service.  Blood pressure 
was read to be 146/84, 136/68, 146/78, 138/80, 136/68, and 
120/80.  He added that he had experienced chest pains in 1996 
or 1997, having been diagnosed with viral pericarditis.  He 
denied any current chest pain, shortness of breath or 
palpitations.  Physical examination noted a regular rhythm, 
no murmurs or gallops. The diagnosis, in pertinent part, was 
status post viral pericarditis with normal electrocardiogram.

During his September 2003 Travel Board hearing, the veteran 
testified that he had numerous elevated blood pressure 
readings during his period of active service, and that he 
currently has similar readings which amount to hypertension.  
He added that he had never been prescribed any medication for 
high blood pressure.

A VA examination report dated in October 2004 reveals that 
the veteran denied  being advised that he had hypertension, 
but that at one point his blood pressure had been up somewhat 
during service which he related to anxiety.  He did have an 
episode of pericarditis in 1995 manifested by sharp pleuritic 
chest pain and shortness of breath and was hospitalized.  He 
indicated having a stress test evaluation at that time, which 
he reported resulted in normal findings without any 
arrhythmias.  He had not had any recurrence of pericarditis, 
and a recent VA stress test was found to be within normal 
limits.  Blood pressure was read to be 142/82, 140/80, and 
140/78.  Chest X-ray was negative.  Heart rate was 58 
consistent with sinus bradycardia.  There was possible right 
ventricular hypertrophy, right AXIS deviation.  
Electrocardiogram was abnormal, with no changes compared to 
the previous study.  There were some early repolarization 
changes in the pericardial leads, but otherwise no acute 
changes suggestive of ischemia or pericarditis.  The examiner 
concluded n his diagnosis that he did not see any clinical 
hypertension at this point in time. 

Although there are a few isolated incidents of elevated blood 
pressure readings during the veteran's period of active 
service, he was not diagnosed with hypertension during his 
period of active service.  Similarly, he has not been 
diagnosed as having hypertension at any time following his 
period of active service.  As such, service connection for 
hypertension is denied.  There is no evidence of a chronic 
disability during any period of active service, or continuity  
of symptomatology after such period of active service, and no 
medical evidence associating a current diagnosis to service.  
See Hickson, 12 Vet. App. at 253.   

The Board has considered the veteran's statements and 
testimony in support of his claim that he has hypertension as 
a result of his service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).




Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


Stomach Disorder

The veteran's service medical records reveal a chronological 
record of medical care dated in May 1992 which shows that the 
veteran reported an upset stomach with nausea and vomiting.  
The assessment was mild acute gastroenteritis.

A chronological record of medical care dated in August 1994 
shows that the veteran reported a one day history of 
intermittent vomiting.  The assessment was probable peptic 
ulcer disease or gastritis.

A VA examination report dated in October 1998 reveals that 
the veteran denied diarrhea, constipation, heartburn, nausea 
and vomiting.  There was no pertinent diagnosis made by the 
examiner.

During his September 2003 Travel Board hearing, the veteran 
testified that he had been going to the bathroom and 
regurgitating with increased frequency during his period of 
active service.  He added that he had experienced ongoing 
chronic upset stomach and diarrhea.  He indicated that a 
change in diet had helped alleviate his symptoms.

The VA examination report dated in October 2004 shows that 
the veteran reported gastroenteritis while in service, for 
which he received some antibiotic medications for what he 
things may have been a parasitic infection.  He did get 
fairly good relief of the diarrhea at that time.  He 
currently was not having many complaints of diarrhea, though 
he did have three or four stools on the day of examination 
which were not watery.  He described that sometimes he would 
get fatty food intolerance when eating at fast foot 
establishments, and that he was developing an urge to 
defecate along with some mild nausea with a fatty meal.  His 
diarrhea was said to have quieted down and not been an 
ongoing problem.  He noted that he may have missed a week in 
the last year related to diarrhea.  There was no blood in the 
bowel movement or melena.  When discharged from service he 
was 195 pounds and he had reached 225 pounds approximately 
six months later, but had been able to drop 10 pounds in the 
preceding six months.  

The examiner concluded that the veteran had several bouts of 
gastroenteritis while in service but that the disorder had 
ceased with only a very rare occasional gastroenteritis and 
some very rare intermittent excessive stooling.  He added 
that there was no evidence of any undiagnosed illness related 
to Operation Dessert Storm found on examination.

Although there is an isolated incidents of gastroenteritis 
and of nausea during the veteran's period of active service, 
the evidence indicates that the disorder was acute and 
transitory.  Subsequent to service, there is no evidence of 
treatment for a stomach disorder and no diagnosis associated 
thereto.  There is no evidence of a chronic stomach 
disability during any period of active service, or continuity 
of symptomatology after such period of active service, and no 
medical evidence providing a nexus of any current diagnosis 
to service.  As such, service connection for a stomach 
disorder on a direct basis must be denied.  See Hickson, 12 
Vet. App. at 253.

The Board will now consider entitlement to service connection 
as secondary to an undiagnosed illness, as per Combee, 34 
F.3d at 1043-1044.  The veteran's claim is that he has 
manifestations of an undiagnosed illness due to his Persian 
Gulf service. His claim fails because, as noted above, the 
veteran is not shown to have a disability; or such symptoms 
that are noted to be characteristic of an undiagnosed 
illness.  The October 2004 VA medical examination showed that 
there was no evidence of any undiagnosed illness related to 
Operation Dessert Storm found on examination.

There is no competent medical evidence to the contrary.  No 
competent medical evidence of record demonstrates that the 
veteran's gastroenteritis in service, which was acute and 
transitory, was of unknown or unascertainable etiology.  
Service connection based on Gulf War service is therefore not 
warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(II). 

The Board has considered the veteran's statements and 
testimony in support of his claim that he has a stomach 
disorder as a result of his service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Espiritu, 2 Vet. App. 494-
495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a stomach disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


A Disability Manifested By Hiccups

As noted, the veteran asserts that he has a disorder 
manifested by hiccups.  Having carefully considered all of 
the evidence of record, the Board has concluded that such 
evidence does not support a finding that such symptoms 
constitute a "disability" within the meaning of the law, 
and the claim will be denied on this basis.  

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").   

In this case, no disability within the above definition is 
noted.  The veteran's service medical records reveal that in 
May 1997, the veteran was engaged in two telephone 
consultations with the primary care services regarding a 
three day history of hiccups.  The assessment was deferred 
and valsalva techniques were recommended.  There is no 
evidence of subsequent treatment during service of record.

A private hospital treatment record from the Gadsen Community 
Hospital dated in December 1999 shows that the veteran was 
treated for a two week history of hiccups.  There were said 
to have stopped about 15 minutes earlier with eating.  The 
diagnosis was hiccups, although such symptoms had ceased.

During his September 2003 Travel Board hearing, the veteran 
testified that he had two incidents of hiccups during 
service, once lasting three to four days, and the other 
lasting about two weeks.  He added that following service, he 
also had an episode of the hiccups which lasted about two 
weeks and for which he was treated I the emergency room with 
some kind of injection.  He indicated that they stopped but 
that they would sometimes return with eating.  

The October 2004 VA examination report shows that the veteran 
reported having a two-week episode of hiccups in 1998 or 
early 1999.  He described that the last  episode of hiccups 
had been two to three months earlier and had lasted one to 
two hours.  He added that essentially his hiccups had quieted 
and not been an ongoing problem.  The examiner indicated that 
the hiccups described in 1998 were of uncertain etiology.  
The examiner concluded that there was no evidence of any 
undiagnosed illness related to Operation Dessert Storm found 
on examination.



Although there are isolated incidents of hiccups during the 
veteran's period of active service, it appears that these 
were acute and transitory, and are in the nature of symptoms 
not etiologically related to any underlying disorder.  
Because the symptoms do not constitute a disability under 
law, service connection is denied.  
C.f.,  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the  
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective  
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which  
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

The law under DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic code provisions governing 
limitation of motion should be considered.  However, the 
provisions of 38 C.F.R. § 4.40 and  38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 


Residuals Of Left Wrist Surgery

It is noted that the veteran is right-handed (reported in VA 
examination in October 1998), and his service-connected 
disability affects his left (minor) wrist. The RO has rated 
his right wrist disability under Diagnostic Codes 5010 and 
5215. 

Diagnostic Code 5215 provides for a 10 percent disability 
rating for limitation of dorsiflexion of the minor or major 
wrist to less than 15 degrees or for limitation of palmar 
flexion in line with the forearm.  38 C.F.R. § 4.71a 
Diagnostic Code 5215. A 10 percent disability rating is the 
maximum evaluation available under this diagnostic code 
provision.

Diagnostic Codes 5003 and 5010 provide that degenerative or 
traumatic arthritis established by X-ray findings is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, may not be combined 
with ratings based on limitation of motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1).  For purposes of 
rating arthritis, the wrist is a major joint.  38 C.F.R. § 
4.45(f) (2006).

As to further rating codes involving the wrist, under 
Diagnostic Code 5214, ankylosis of the wrist in a favorable 
position in 20 degrees to 30 degrees of dorsiflexion is rated 
as 30 percent disabling if the major wrist is affected and 20 
percent disabling if the minor wrist is affected.  If not in 
the favorable position, a 30 percent disability rating is 
assigned for the minor wrist and a 40 percent evaluation is 
assigned for the major wrist.  Ankylosis in an unfavorable 
position, in any degree of palmar flexion or with ulnar or 
radial deviation is rated as 50 percent disabling when there 
is involvement of the major wrist and 40 percent disabling 
where the minor wrist is affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2006).

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

The October 1998 VA examination report shows that the veteran 
provided a history of having sustained a scaphoid fracture in 
1995 while playing basketball in service.   He was initially 
treated in a cast for two durations of approximately six 
weeks.  He subsequently was diagnosed with a nonunion and had 
an open reduction internal fixation with a Herbert's screw, 
followed by a cast.  He developed avascular necrosis and had 
to have repeat surgery in February 1997, whereby he underwent 
iliac crest bone grafting and an open reduction internal 
fixation of his scaphoid. 

The veteran reported persistent pain about the left wrist.  
This was most notable when trying to flex or extend his 
wrist, or with trying to hold heavy objects.  He stated that 
he had difficulty holding accounting books.  He was currently 
a student.  He could not do push ups and had difficulty 
playing basketball as he could not catch passes secondary to 
limited motion about his wrist.  He stated that he had pain 
in his wrist at least two to three times per week.  He would 
often have a baseline throbbing sensation about the left 
wrist.  Physical examination of the left wrist revealed 
several well healed surgical scars, one on the dorsal aspect 
just distal to the wrist crease approximately two centimeters 
in length.  There was an additional well healed scar on the 
volar aspect of the wrist and over the scaphoid consistent 
with an approximately a four centimeter scar.  There was an 
additional well healed midline scar on the dorsal aspect, 
standard approach to the wrist of approximately eight 
centimeters.  The scars did not show any excessive 
hyperesthesias.  Range of motion about the left wrist 
demonstrated palmar flexion of 50 degrees and dorsiflexion of 
40 degrees.  This range of motion produced a mild amount of 
discomfort about the wrist.  His ulnar deviation and radial 
deviation were symmetric on the contralateral side.  He had 
pain to palpation about the scaphoid as well as over the 
radial scaphoid joint.  No instability was appreciated.  X-
rays revealed significant changes about the scaphoid with 
lucencies in the scaphoid consistent with avascular necrosis 
versus a persistent nonunion.  The scapholunate interval was 
also obscured.  The veteran had a dorsal glides deformity 
with the scapholunate angle measuring at least 90 degrees.  
There was radioscaphoid arthritis present, as well as 
scapholunate changes.  The assessment was history of left 
scaphoid nonunion with avascular necrosis, with early 
evidence of radioscaphoid arthritis.

VA outpatient treatment records dated from April 1998 to 
April 1999 show intermittent treatment for reported left 
wrist pain and decreased grip strength without any 
significant tenderness or swelling.  Range of motion was 
measured as 60 degrees dorsiflexion and 30 degrees palmar 
flexion and was described as good. X-rays dated in April 1998 
and March 1999 showed an old status post non-healed fracture 
of the mid-portion of the left navicular with remaining 
osseous structures intact.  He was issued a left wrist brace 
for protection.

During his September 2003 Travel Board hearing, the veteran 
testified that he would have occasional sharp pain, loss of 
grip strength, and limitation of motion.  He added that he 
would receive intermittent treatment for his symptoms.

The October 2004 VA examination report reveals that the 
veteran was employed as a systems analyst and was highly 
functional as he worked full time and attended graduate 
school.  He was right handed and reported left wrist pain, 
which he described as occurring "now and then again," and 
sometimes sharp.  His thumb would occasionally lock up he 
says and he would drop things once every four to five months.  
Physical examination revealed that on motor examination, his 
upper extremity and hand were normal.  He had normal 
sensation and no joint deformity of the hand and wrist.  
There was a lack of disability with fine hand movements to 
the wrist such as shoe tie and getting dressed with small 
buttons.  He was dressed in buttoned down shirt with fine-
laced shoes.  Active range of motion was forearm supination 
of 85 out of 85 degrees; forearm pronation of 80 out of 80 
degrees; wrist dorsal flexion of 70 out of 70 degrees; and 
wrist palmar flexion of 80 out of 80 degrees.  Radial 
deviation was 20 out of 20 degrees and ulnar deviation was 45 
out of 45 degrees.  X-rays revealed well corticated lucencies 
through scaphoid bone, which had been stable compared to 
previous examinations.  

The impression was history of scaphoid bone fracture 
currently with a well corticated scaphoid bone with a fibrous 
union.  The wrist was completely nontender on examination, 
indicating a stable fibrous union.  There was no impairment 
or disability secondary to his wrist fracture on a daily 
basis.  He had not missed work because of his wrist pain.  
The examiner opined that the veteran had no objective 
disability secondary to his wrist.  There were no changes on 
his examination with tenderness or repetitive testing, pain 
or weakness.  The examiner concluded that there was no 
current level of disability secondary to his fracture.

Taking into account all relevant evidence, the Board finds 
that an increased disability rating is not warranted for the 
veteran's service connected left wrist disability.  In this 
regard, the Board notes the findings from the October 2004 VA 
examination, which noted a range of motion of wrist dorsal 
flexion of 70 degrees, wrist palmar flexion of 80 degrees, 
radial deviation 20 degrees, and ulnar deviation of 45 
degrees.  The veteran at that time was found to have normal 
strength in the hand and wrist.  X-ray findings were positive 
for arthritis.  The Board notes that these findings are 
consistent with an almost completely normal range of motion; 
however, considering the veteran's reports of pain, as per 
DeLuca, and all evidence of record, the Board finds that the 
veteran is currently properly rated as 10 percent disabled.  
As to a higher rating, the Board notes that this is the 
maximum rating available under Diagnostic Code 5215, 
regarding limitation of motion of the wrist. Furthermore, the 
veteran has at no time been diagnosed with ankylosis of the 
wrist, such that a higher evaluation would be warranted under 
Diagnostic Code 5214. 

Therefore, the Board finds that the preponderance of the 
evidence of record is against the grant of an increased 
rating for the veteran's service connected left wrist 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  Gilbert, 1 Vet. App 
at 55-57.


Bilateral Shoulder Disability

Each of the veteran's shoulders is service connected and 
rated separately as noncompensable pursuant to the rating 
criteria provided under Diagnostic Code 5201 which provides 
that limitation of motion of the major or minor arm at 
shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent disability rating. 
The maximum 40 percent rating is warranted when there is 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2006). 

Pursuant to  Diagnostic Code 5202, for impairment of the 
humerus in the major arm, a 20 percent rating is granted when 
there is malunion, with moderate deformity; a 30 percent 
rating is granted when there is marked deformity for the 
major arm.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major arm at the scapulohumeral joint, a 
20 percent rating is granted with infrequent episodes, and 
guarding of movement only at shoulder level; a 30 percent 
rating is granted when there are frequent episodes and 
guarding of all arm movements for the major arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2006).

Pursuant to Diagnostic Code 5203, for impairment of the 
clavicle or scapula in the major or minor arm, a 10 percent 
rating is granted for malunion or nonunion without loose 
movement; a 20 percent rating is granted for nonunion with 
loose movement or for dislocation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2006).

The October 1998 VA examination report shows that the veteran 
provided a history of left surgery repair in May 1993, 
following which he experienced much relief and was currently 
asymptomatic.  He denies any pain about the left shoulder and 
denied any history of dislocation or weakness in the left 
upper extremity about the shoulder girdle.  He also described 
a burning pain sensation in the right shoulder, mainly when 
his right arm is down by his side and very inactive.  He 
would also have occasional numbness or tingling sensation in 
the entire right arm radiating down into the hand.

Physical examination of the left shoulder revealed anterior 
and posterior lateral well healed arthroscopy portals less 
than one centimeter in size.  Range of motion about the left 
shoulder was full with 180 degrees of abduction, 180 degrees 
of flexion, and 90 degrees of internal and external rotation.  
Examination of the right shoulder also revealed full range of 
motion symmetric to the left side.  There was no evidence of 
subluxation and sulcal sign was negative.  There was no pain 
to palpation of the acromioclavicular joint, no pain about 
the anterolateral borders of the clavicle. There was no pain 
about the biceps tendon.  Strength was 5/5, bilaterally.  
Numbness and tingling could not be reproduced.  X-ray 
examination of both shoulders did not demonstrate any acute 
bony deformities.  There were no large spurs noted about the 
acromion or significant changes consistent with degenerative 
joint disease.  The  assessment was history of left shoulder 
pain, status post possible subacromial decompression, and 
right shoulder and arm paresthesias.

VA outpatient treatment reports from April 1998 to April 1999 
show that the veterans shoulders were unremarkable and non-
tender, and that he had full range of motion.

During his September 2003 Travel Board hearing, the veteran 
testified that he would have occasional pain and burning 
sensations associated with both the left and right shoulders.

The October 2004 VA examination report shows that the veteran 
was an active individual who reported mainly left shoulder 
complaints.  He stated that his right shoulder was okay and 
had no complaints.  He added that he currently had pain 
approximately once per year in the left shoulder which would 
last only for hours. He stated that what actually elicited 
pain was inactivity.  He reported undergoing occasional 
physical therapy.  He had no impairment regarding his 
activities of daily living.  Physical examination revealed no 
crepitus of the shoulder.  There was a mild joint acromial 
clavicular tenderness.  There was no erythema or deformities. 
Sensation in his upper extremities bilaterally was normal.  
His active range of motion was 180 degrees of forward 
flexion, 180 degrees of shoulder abduction, internal rotation 
of 90 degrees, and shoulder external rotation of 90 degrees 
with no loss, bilaterally.  There was no tenderness or 
impingement signs on examination.  Resistance against his 
arms flexed at 90 degrees on the palms only showed a very 
mild weakness but there was zero discomfort per the veteran 
at this time.  There was no popping or audible noises from 
his shoulders.  Incisions were well healed. There was no 
fluid or blottable swelling.  There was no deformity.  The 
muscle tone and bulk were normal.  X-rays revealed minimal 
osteophyte formation. There was a possible acromial 
osteochondroma verses some other bony exostosis.  In the 
impression, the examiner indicated that the veteran had no 
significant impairment or complaints from his shoulders.  He 
did, however, have asymptomatic left shoulder exostosis.  The 
examiner concluded that he had no impairment, and no changes 
in his examination or losses in range of motion with 
repetitive testing, pain, weakness or incoordination.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a compensable 
rating for the veteran's bilateral shoulder disability. The 
clinical evidence of record does not reflect that the 
veteran's arm motion is limited to shoulder level.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201. In fact, the clinical 
evidence of record reveals that the veteran currently has no 
objective manifestations of pathology associated with his 
either shoulder disability. Both the October 1998 and the 
October 2004 VA examination reports noted that the findings 
were within normal limits.  While the veteran did note some 
pain, the examiner note that it was alleviated with 
occasional physical therapy and that the veteran was 
otherwise fully functional.  This rating takes into 
consideration 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  A 
higher rating is not warranted, as the veteran does not meet 
the required criteria, even considering those provisions.  In 
addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's left wrist or bilateral 
shoulder disorders, alone, have caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of regular schedular 
standards at this time.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 
Vet App. at 227.


ORDER

Service connection for a cervical spine disability is 
granted.

Service connection for hypertension is denied.

Service connection for a stomach disorder, to include as 
secondary to an undiagnosed illness, is denied.

Service connection for a disability manifested by hiccups, to 
include as secondary to an undiagnosed illness, is denied.

An initial disability rating greater than 10 percent for 
service-connected residuals of left wrist surgery is denied.

An initial compensable disability rating for service-
connected right shoulder paresthesias is denied.

An initial compensable disability rating for service-
connected postoperative residuals of left shoulder surgery is 
denied.


REMAND

A remand is required in this case with regard to the issue of 
entitlement to service connection for a disability manifested 
by glucosuria. 

Pre-service private medical records dated in January 1987 and 
February 1987 show that the veteran had a history of 
glucosuria.  The report of medical examination dated in 
August 1989 and conducted in conjunction with the veteran 
entrance into service shows that the veteran had evaluated 
glucose readings. The assessment was renal glucosuria.  The 
veteran's service medical records show that he was found to 
routinely have elevated glucose readings.

The October 2004 VA examination report shows that the veteran 
was said to have a history of positive sugar in his urine 
which dated from 1990 to 1997.  The clinical findings 
revealed a mildly elevated creatinine at 1.6 and the presence 
of glucosuria. It was suggested that he have a glucose 
tolerance test, but in addition consider tubular 
abnormalities and that he might benefit from renal 
consultation.  It was suggested to him to inquire that his 
primary care physician send him for a renal evaluation.  The 
examiner did not opine as to whether the veteran had a 
diagnosed disability manifested by glucosuria or as to the 
etiology of the claimed disorder, to include any such 
disability which existed prior to service had been aggravated 
by service.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).  As such, an 
appropriate medical opinion should be obtained on remand.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an appropriate  examination.  The 
entire claims folder is to be provided to 
the examiner for review.  The examiner 
must state in the report if the claims 
folder was reviewed.  A complete history 
of the claimed disorder should be obtained 
from the veteran.  All necessary tests 
should be conducted and all clinical 
findings reported in detail.

The examiner is requested to provide an 
opinion as to whether (1) the veteran has 
any disability resulting from glucosuria; 
and if so, (2) the nature, date of onset, 
and etiology of the veteran's asserted 
disability manifested by glucosuria.  The 
examiner should state whether any current 
disorder found on examination had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing the opinion, the examiner should 
specifically review the service medical 
records.



The examiner is to include an opinion as 
to whether any current disability 
manifested by glucosuria found on 
examination had pre-existed service and 
was aggravated in service (became 
chronically worsened or aggravated during 
active service beyond the natural 
progression of the disorder); or is 
otherwise etiologically related to active 
service or any incident therein.

The examiner must provide a comprehensive 
report including a complete rationale for 
each opinion and conclusion reached.

2.  Review the veteran' claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further claim adjudication.

3.  Readjudicate the veteran's claim for 
service connection for a disability 
manifested by glucosuria.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


